Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The application of  Satish Poddar for Locking Medication Containers and Methods of Use Thereof filed 6/08/20 has been examined. Claims 1-16 are pending.


Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 16431449, 16053027, 15399106, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The limitation of receiving a signal from a sensor coupled to a continuous wire disposed along a surface of a container, wherein the container is configured to store medication and detecting, based on the received signal, a breach of the continuous wire was not disclosed in the prior filed applications and is therefore given a priority of 6/08/20.

Information Disclosure Statement
The information disclosure statement filed 6/2420 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.



Specification

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it include the phrase “The present Discloser”. This is implied and should be avoided..  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 9-12 and 15-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sandhu US Patent 10512592.


Regarding claim 9, Sandhu teaches a method comprising:



Regarding claim 10, Sandhu teaches activating a destruction mechanism in response to the detected breach of the continuous wire wherein the destruction mechanism destroys the stored medication (col. 6 lines 36-43).

Regarding claim 11, Sandhu teaches triggering one or more actuators in response to the breach of the continuous wire (col. 6 lines 36-43).

           Regarding claim 12, Sandhu teaches expelling a chemical from a chemical storage vessel into the container (col. 6 lines 36-43).

Regarding claims 15-16, Sandhu teaches the chemical storage vessel contains a coloring agent and the chemical storage vessel contains denatonium (col. 9 line 61-col. 10 line 2).

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 1-8, the prior art of record is silent and teaching the limitation of a medication container comprises a cone extending upward from a bottom of the inner container, wherein a slope and a diameter of the cone are based on one or more dimensions of the medication; and

a turntable including a well, wherein the turntable is rotatably connected to the cone and wherein a size parameter of the well is selected based on the one or more dimensions of the medication;
. 

Claims 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 13-14, the prior art of record is silent on teaching the chemical storage vessel is a syringe and expelling the chemical includes unlocking a locked plunger of a syringe and the syringe is under spring tension.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERNAL U BROWN whose telephone number is (571)272-3060.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on 571 272 3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/VERNAL U BROWN/Primary Examiner, Art Unit 2683